PER CURIAM.
The appellant challenges the trial court’s summary denial of his Fla. R.Crim. P. 3.800(a) motion for additional jail credit for the time he served on community control. The trial court did not err by ruling that the time served on community control is not available for additional jail credit. See Dupree v. State, 708 So.2d 968, 972 (Fla. 1st DCA 1998). As indicated by the trial court, the appellant did not argue that his sentence is illegal, therefore we do not address his assertion that he is entitled to jail credit time pursuant to Warrington v. State, 660 So.2d 385 (Fla. 5th DCA 1995).
AFFIRMED.
BOOTH and POLSTON, JJ., concur; BROWNING, J., concurs with opinion.